DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US Pub. 2014/0254791).
Regarding claims 1 and 9, Wei teaches a device arranged to transmit data in a discontinuous operation network, the device configured to: transmit on any of a plurality of lines symbols corresponding to the data during a transmission opportunity of a time division duplex (TDD) frame (Figure 6, see also “TDD” in [0007]); transmit on any one of the plurality of lines in a discontinuous operation mode quiet or idle symbols when no data is available for transmission on that one of the plurality of lines (“Line 1 does not have data to send during the last symbol position of the period 610, a TU coupled to Line 1 may then send an idle symbol (it may send a quiet symbol instead)” in [0082]); perform crosstalk reduction of the plurality of lines in a vectored group using a crosstalk reduction 
Regarding claims 3 and 10, Wei teaches the device is configured to perform the crosstalk reduction in a case, where only a subset of the lines are active (“update the coefficients according the subset” in [0064], “The VCE 126 may then decide which lines are in an active subset and update precoder coefficients” in [0067], “the VCE 126 may update its vectoring coefficients (e.g., precoder coefficients) based at least in part on the ASI” in [0070]).
Regarding claims 4 and 11, Wei teaches the crosstalk reduction is based on crosstalk reduction coefficients for a case where all of the lines are active (“update the coefficients according the subset” in [0064], “The VCE 126 may then decide which lines are in an active subset and update precoder coefficients” in [0067], “the VCE 126 may update its vectoring coefficients (e.g., precoder coefficients) based at least in part on the ASI” in [0070]).
Regarding claims 6 and 13, Wei teaches the device is arranged as a distribution point (DPU 110 in Figure 1).
Regarding claims 8 and 14, Wei teaches the device is configured to transmit the quiet symbols during discontinuous operation with zero power (“Line 1 does not have data to send during the last symbol position of the period 610, a TU coupled to Line 1 may then send an idle symbol (it may send a quiet symbol instead)” in [0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Nuzman (US Pub. 2013/0215951).
Regarding claim 2, Wei teaches the limitations in claim 1 as shown above.  Wei, however, does not teach a crosstalk precoder to perform the crosstalk reduction by precompensating crosstalk prior to transmitting signals via the lines of the vectored group.  Nuzman teaches a crosstalk precoder (see precoder 336 in Figure 3C) to perform the crosstalk reduction by precompensating crosstalk prior to transmitting signals via the lines of the vectored group (“The TTVP 327 precompensates (precodes) downstream signals and post-compensates upstream signals” in [0086]).  It would have been obvious to one skilled in the art to modify Wei to have a crosstalk precoder to perform the crosstalk reduction by precompensating crosstalk prior to transmitting signals via the lines of the vectored group as taught by Nuzman in order to compensate for the effects of crosstalk on a communication channel [0006]. 
Allowable Subject Matter
Claims 5, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.  
only a subset of the coefficients needs to be updated and the device does not have to compute all the coefficients for update) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Wei teaches modify the crosstalk reduction based on a previous crosstalk reduction (see coordination data exchanged to determine precoder coefficients in [0041] and see several paragraphs showing updates of precoder coefficients including “adjust crosstalk cancellation matrices” in [0008], “update the coefficients” in [0064], “update precoder coefficients” in [0067], “the VCE 126 may update its vectoring coefficients (e.g., precoder coefficients)” in [0070]).  When the precoder coefficients are determined and updated, the crosstalk reduction is modified based on a previous crosstalk reduction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414